Order entered June 25, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00650-CR

                       QUINTRICK DELANERO BICKHAM, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. F16-76654-H

                                             ORDER
          The reporter’s record in this case indicates that DVD video recordings were admitted into

evidence as State’s Exhibits 5 and 64. Neither of them was filed with the reporter’s record.

          We ORDER Official Court Reporter Crystal R. Jones to file, within FOURTEEN

DAYS of the date of this order, a supplemental reporter’s record containing State’s Exhibits 5

and 64.


                                                        /s/   LANA MYERS
                                                              JUSTICE